Exhibit 99.1 For more information: Andre Fernandez, President and CFO (414) 224-2884 Angela Lois, Director of Investor Relations (414) 224-2633 Journal Communications, Inc. Amends and Restates Credit Facility Through 2017 MILWAUKEE, WI, (Dec. 6, 2012) – Journal Communications, Inc. (NYSE:JRN) announced today that it has successfully amended and restated its credit facility. Theagreementprovides for a revolving credit facility with aggregate commitments of $200 million and a term loan facility with aggregate commitments of $150 million. The term loan facility amortizes at 10% per annumpayable quarterlywith the balance due at maturity. Both facilities mature on December 5, 2017. The facilities also include a revisedconsolidated funded debtratioof 3.75x increasing, subject to certain conditions,to 4.25x for four quarters following an acquisition, among other changed terms, andaresecured by liens on certain assets of Journaland itssubsidiaries. Additional information concerning the revised financial covenants, pricing and other changes to the credit facilitycan be found in the Company’s Form 8-K filed with the Securities and Exchange Commission. "This transaction continues the evolution of Journal's capital structure," said Andre Fernandez, President and Chief Financial Officer of Journal Communications. "The new structure will allow us to term out a portion of our debt at a competitive rate, while providing us both with additional flexibility and capacity to further grow the business.We are extremely pleased with the result and with the support received from our banking partners." Forward-looking Statements This press release contains certain forward-looking statements related to our businesses that are based on our current expectations.Forward-looking statements are subject to certain risks, trends and uncertainties, including changes in advertising demand and other economic conditions that could cause actual results to differ materially from the expectations expressed in forward-looking statements.All forward-looking statements should be evaluated with the understanding of their inherent uncertainty.Our written policy on forward-looking statements can be found in our most recent Quarterly Report on Form 10-Q, as filed with the Securities and Exchange Commission. About Journal Communications Journal Communications, Inc., headquartered in Milwaukee, Wisconsin, was founded in 1882.We are a diversified media company with operations in television and radio broadcasting, publishing and interactive media.We own and operate 15 television stations and 34 radio stations in 12 states.We publish the Milwaukee Journal Sentinel, which serves as the only major daily newspaper for the Milwaukee metropolitan area, and several community newspapers and shoppers in Wisconsin.Our interactive media assets build on our strong publishing and broadcasting brands. # # #
